         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




MV3 PARTNERS LLC,

              Plaintiff,                 Civil Action No.: W-6:18-cv-00308-ADA
v.
                                         JURY TRIAL DEMANDED
ROKU, INC.,

              Defendant.




                 ROKU’S MOTION TO TRANSFER VENUE TO
     THE NORTHERN DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1404(a)
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 2 of 13




       The Northern District of California is the most convenient and appropriate venue for this

dispute. All of Roku’s personnel, facilities, and infrastructure involved in the sales, marketing,

distribution, engineering, and design and development of the technical aspects of Roku products

implicated in this case, with the exception of a single engineer that works from home in Reno,

Nevada, reside in the Northern District of California — the home of Roku’s headquarters and its

principal place of business.

       MV3 Partners, which is a non-practicing entity that is responsible for the ’223 patent and

is now asserting it against Roku, has no ties to the Western District of Texas. It is a limited

liability company with an address of a virtual office in Palm Beach Gardens, Florida. MV3 is

organized and exists under the laws of Florida.

       Accordingly, Roku requests that this case be transferred to the Northern District of

California under 28 U.S.C. § 1404(a). Because the case overwhelmingly revolves around Roku

witnesses, documents, and events that are located and took place within the Northern District of

California, it should be transferred there for convenience and in the interest of justice.

       Counsel for Roku conferred with counsel for MV3 about this motion by teleconference.

MV3 indicated that it will oppose Roku’s motion to transfer this case.

I.   LEGAL STANDARD

       The decision of whether to transfer a case under 28 U.S.C. § 1404(a) centers on two

inquiries: (1) “whether the requested district is one where [Plaintiff] could have brought [the]

action” and (2) “whether private and public interest factors favor transfer” such that the

transferee venue is “clearly more convenient.” Airbus S.A.S. v. Aviation Partners, Inc., No. 11-

1030, 2012 U.S. Dist. LEXIS 91463, at *10 (W.D. Tex. June 29, 2012). “[T]he movant need not

show the [factors] substantially outweigh the plaintiff’s choice of venue — it is enough to show

the new venue is clearly more convenient than the original one.” DataQuill Ltd. v. Apple Inc.,
                                                  1
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 3 of 13




No. 13-706, 2014 U.S. Dist. LEXIS 82410, at *7 (W.D. Tex. June 13, 2014) (citing In re

Volkswagen of America, Inc. (“Volkswagen II”), 545 F.3d 304, 314 (5th Cir. 2008)).

        The private factors are: (1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses; and (4) all other practical problems that make a trial easy,

expeditious and inexpensive. E.g., In re Volkswagen AG (“Volkswagen I”), 371 F.3d 201, 203

(5th Cir. 2004) (per curiam) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981));

see also Uniloc USA Inc. v. Box, Inc., No. 17-754, 2018 U.S. Dist. LEXIS 94966, *4 (W.D. Tex.

June 6, 2018). The public factors are: (1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decide at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary

problems of conflict of laws of the application of foreign law. Volkswagen I, 371 F.3d at 203.

        Plaintiff’s choice of venue “is not to be treated as a distinct factor in a venue analysis.”

Airbus, 2012 U.S. Dist. LEXIS 91463, at *10–11; Via Vadis, LLC v. Netgear, Inc., No. 14-809,

2015 U.S. Dist. LEXIS 178048, *9 (“[W]here the plaintiff has virtually no connection to the

chosen form, a plaintiff’s choice is entitled to little deference.”).

II.   THE CASE SHOULD BE TRANSFERRED — THE NORTHERN DISTRICT OF
      CALIFORNIA IS CLEARLY MORE CONVENIENT

        There can be no dispute that this lawsuit could have been brought in the Northern District

of California. Similarly, it cannot be disputed that the Northern District of California is a clearly

more convenient venue for the particular litigation MV3 has initiated against Roku.

        A.      The Case Could Have Been Brought in the Northern District of California

        Under Section 1400(b), venue is proper in the district where the defendant “resides” or

“where the defendant has committed acts of infringement and has regular and established place


                                                   2
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 4 of 13




of business.” 28 U.S.C. § 1400(b); In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017). Venue

is proper in the Norther District of California under the second clause of Section 1400(b) because

Roku maintains its headquarters in Northern California, i.e., Los Gatos. (Ex. 1 (de Haas Decl.), ¶

4.) Roku’s activities in Northern California involve acts for which MV3 accuses Roku of

infringing the ’223 patent it asserted in this case. (Ex. 1 (de Haas Decl.), ¶¶ 6–8.)

       B.        The Private Interest Factors Strongly Favor Transfer to the Northern
                 District of California

            1.      The Relative Ease of Access to Sources of Proof Favors Transfer

       Because the relevant witnesses and documents are in the Northern District of California

(where Roku is headquartered in Los Gatos), this factor strongly supports transfer to that venue.

                 a. The Northern District of California is More Convenient for the Witnesses

       Witnesses are an important source of proof in patent cases. And, of the individual factors

in the transfer analysis, witness convenience is “probably the single most important.” In re

Genentech, Inc., 566 F.3d 1338, 1343 (Fed. Cir. 2009) (internal citation omitted). The Fifth

Circuit holds that when the distance between an existing venue and a proposed venue is more

than 100 miles, “the factor of inconvenience to witnesses increases in direct relationship to the

additional distance to be travelled.” Volkswagen I, 371 F.3d at 204–05. Accordingly, if the

transferee venue would result in an average distance away for witnesses shorter than the original

venue, then the convenience factor weighs in favor of transfer. Volkswagen II, 545 F.3d at 317.

       Roku is headquartered in Los Gatos, California and incorporated in Delaware. (Ex. 1 (de

Haas Decl.), ¶ 4.) Roku’s research, design, and development efforts for the relevant features of

the accused products — the casting and mirroring functions that can be carried out using Roku

technology to allow content from a mobile device to be shown on another display — occur in

Roku’s Los Gatos headquarters (except for the work of one employee that resides and works


                                                  3
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 5 of 13




from home in Reno, Nevada). (Ex. 1 (de Haas Decl.), ¶¶ 8–9.) More specifically, the Wi-Fi

team and the media team are based in Los Gatos, and these two teams include all the software

and hardware engineers responsible for the casting and mirroring functions. (Ex. 1 (de Haas

Decl.), ¶ 8.) Resolving MV3’s infringement accusations will require testimony from these

engineers.

        Further, Roku’s personnel for the marketing, sales, and distribution of the accused

products are located in Roku’s Los Gatos headquarters. (Ex. 1 (de Haas Decl.), ¶¶ 6–7.)

Infringement and damages issues will be based on testimony from witnesses in Los Gatos active

in these marketing, sales, and distribution roles.

        The Los Gatos office is located more than 1,700 miles from the Western District of Texas,

creating significant inconvenience for witnesses traveling to Waco and weighing in favor of

transfer. Volkswagen I, 371 F.3d at 204–05. The inconvenience to these Roku witnesses should

be minimized, strongly weighing in favor of transfer to the Northern District of California.

Affinity Labs of Tex., LLC v. BlackBerry Ltd., No. 13-262, 2014 U.S. Dist. LEXIS 185024, *19

(W.D. Tex. June 11, 2014) (“[A] court should also be mindful of the location of the activities

surrounding the research, development, and production of the accused products because ‘[t]he

trier of fact ought to be as close as possible to the milieu of the infringing device and the hub of

activity centered around its production.’” (citation omitted)).

        Similarly, the plaintiff has no involvement in the Western District of Texas. Thus, MV3’s

forum choice is not consequential. Via Vadis, 2015 U.S. Dist. LEXIS 178048, *9 (“[W]here the

plaintiff has virtually no connection to the chosen form, a plaintiff’s choice is entitled to little

deference.”). Jared Abbruzzese, the inventor of the ’223 patent, and MV3, to the extent it

employs anyone other than Mr. Abbruzzese, are located in Florida. (Ex. 2 (Fla. LLC Rpt.).) In

fact, MV3’s address is simply located at Intelligent Office, a virtual office service, in Palm Beach
                                                     4
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 6 of 13




Gardens, Florida. (https://www.intelligentoffice.com/florida/palm-beach-gardens/about, last

visited February 27, 2019.)

       In any event, patent infringement suits focus on the activities of the alleged infringer —

Roku, in this case. Affinity, No. 2014 U.S. Dist. LEXIS 185024, *19 (because infringement suits

“‘often focus on the activities of the alleged infringer, its employees, and its documents,” the

location of a product’s development “is often the critical and controlling consideration in

adjudicating transfer of venue motions’”) (internal citation omitted). Because Roku’s witnesses

are in the Northern District of California, and, in the instance of the individual that works out of

Reno, Nevada, much closer to the Northern District of California, this case should be transferred

to that venue.

                 b. The Northern District of California is More Convenient for the
                    Documents

       Turning from witnesses to other sources of proof, the “Federal Circuit has observed that

‘[i]n patent infringement cases, the bulk of the relevant evidence usually comes from the accused

infringer,’ and therefore the location of the defendant’s documents tends to be the more

convenient venue.” DataQuill, 2014 U.S. Dist. LEXIS 82410, *8 (quoting In re Genentech, Inc.,

566 F.3d 1338, 1345 (Fed. Cir. 2009)). This is particularly true here, where, as a non-practicing

entity, MV3 is expected only to have a small amount of documents in Florida or elsewhere.

Roku’s documents will form the bulk of the relevant evidence and the primary location of the

operative technical and financial documents — in this case, Los Gatos — weighs in favor of

transfer to the Northern District of California. (Ex. 1 (de Haas Decl.), ¶¶ 6–9.)

       Because Roku’s documents are predominantly stored in the Northern District of

California (or electronic), (Ex. 1 (de Haas Decl.), ¶¶ 6–9), this case should be transferred to that

venue. While some evidence may be available through electronic discovery, “[t]he Fifth Circuit


                                                  5
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 7 of 13




has cautioned [that the actual location of documents] remains relevant despite technological

advances having made electronic document production commonplace.” DataQuill, 2014 U.S.

Dist. LEXIS 82410, at *8 (citing Volkswagen II, 545 F.3d at 316).

           2.      The Availability of Compulsory Process to Secure Witness Attendance
                   Favors Transfer

       Because this Court lacks subpoena power over witnesses that reside in California, this

factor also favors transferring venue to the Northern District of California. Under Rule 45, this

court may not enforce a subpoena on a witness outside of the state of Texas. Fed. R. Civ. P.

45(c)(1); e.g., Affinity, 2014 U.S. Dist. LEXIS 185024, at *15 (citing Fed. R. Civ. P. 45). But,

subpoena power may be applied to compel the participation of Roku’s former employees and

lower-level employees in the Northern District of California (i.e., including the Los Gatos area).

E.g., Jackson v. Stevens Transp., Inc., No. 14-1416, 2015 U.S. Dist. LEXIS 5318, at *4–5 (N.D.

Tex. Jan. 15, 2015).

       This factor weighs in favor of transfer because, unlike the Western District of Texas, the

Northern District of California does have subpoena power over Roku’s employees at Los Gatos

and former employees in the area. Genentech, 566 F.3d at 1345 (“[T]here is a substantial

number of witnesses within the subpoena power of the N[.] D[.] of California and no witness

who can be compelled to appear in the E[.] D[.] of Texas. The fact that the transferee venue is a

venue with usable subpoena power here weighs in favor of transfer, and not only slightly.”).

       Accordingly, without subpoena power over the appropriate witnesses, the Western

District of Texas is an inadequate venue in comparison to the Northern District of California,

which would retain subpoena power over almost every relevant witness. Thus, this factor favors

a transfer to the Northern District of California.




                                                     6
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 8 of 13




           3.      The High Cost of Attendance for Willing Witnesses in Both Time and
                   Monetary Expense Favors Transfer

       The time and financial expense for travel to Texas from California, and the attendant time

away from the regular employment of Roku’s witnesses, weighs heavily in favor of transfer. See,

e.g., Volkswagen I, 371 F.3d at 204–05; DataQuill, 2014 U.S. Dist. LEXIS 82410, at *12

(“Inconvenience to these witnesses increases as the distance they must travel increases, and

traveling to a local court is far more convenient than traveling to Texas.”). As recognized by the

Fifth Circuit, “the task of scheduling fact witnesses so as to minimize the time when they are

removed from their regular work or home responsibilities gets increasingly difficult and

complicated when the travel time from their home or work site to the court facility is five or six

hours one-way as opposed to 30 minutes or an hour.” Volkswagen I, 371 F.3d at 205.

       The Northern District of California is the most convenient forum for the vast majority of

witnesses. “The convenience of the witnesses” is the “the single most important factor in

transfer analysis.” Genentech, 566 F.3d at 1343 (internal citation and punctuation omitted). It is

an “obvious conclusion that it is more convenient for witnesses to testify at home and that . . .

additional travel time increases the probability for meal and lodging expenses; and additional

travel time with overnight stays increases the time which these fact witnesses must be away from

their regular employment, . . . family, and community.” Volkswagen II, 545 F.3d at 317 (internal

citation and punctuation omitted).

       Here, Roku employees based in Los Gatos, (Ex. 1 (de Haas Decl.), ¶¶ 6–9), will be

required to testify as to the operation of the accused Roku technology, as well as the marketing,

distribution, and sales of the accused devices. For Roku’s witnesses to travel to the Western

District of Texas, the witnesses would have to travel approximately 1,700 miles, which would




                                                 7
         Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 9 of 13




require at least six hours of travel time each way and meals and lodging expenses, in addition to

the time lost from work.

              4.      There Are No Practical Problems that Make Trial Easy, Expeditious, and
                      Inexpensive Weighing Against Transfer

       This factor is neutral. No “practical problems” favor this district. In re Horseshoe

Entertainment, 337 F.3d 429, 434 (5th Cir. 2003) (this factor is only applicable “in rare and

special circumstances” and if “such circumstances are established by clear and convincing

evidence.”).

       Although MV3 recently filed two related suits in the Western District of Texas, MV3

Partners LLC v. Best Buy Stores, LP, 6:18-cv-00374 and MV3 Partners LLC v. Kohl’s

Corporation, 6:18-cv-00373, these filings do not warrant keeping this case here. Both are Roku

customer cases, both have been stayed pending the outcome of the present case, and the parties

to both cases have agreed to accept any outcome in MV3’s case against Roku that favors MV3.

       C.          The Public Interest Factors Favor Transfer to the Northern District of
                   California

              1.      There Are No Administrative Difficulties Flowing From Court
                      Congestion Relevant to Transfer

       This factor is neutral. DataQuill, 2014 U.S. Dist. LEXIS 82410, at *12–13. There are no

administrative difficulties because there is no known congestion in the Northern District of

California.

              2.      The Local Interest in Having Localized Interests Decided at Home Favors
                      Transfer

       This factor strongly favors transfer. “When considering the local interest factor, the court

must look to the relevant factual connection between the events at issue and the two proposed

venues.” XY, LLC v. Trans Ova Genetics, LC, No. 16-00447, 2017 U.S. Dist. LEXIS 218449, at

*22 (citing Volkswagen II, 545 F.3d at 317–18). The district where a party has its principal place

                                                 8
        Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 10 of 13




of business typically has a stronger local interest in the adjudication of the case. XY, 2017 U.S.

Dist. LEXIS 218449, *23; Affinity, 2014 U.S. Dist. LEXIS 185024, at *10.

       The Northern District of California has a powerful interest in this case because Roku is

headquartered in Los Gatos, (Ex. 1 (de Haas Decl.), ¶ 4). Further, Roku developed the casting

and mirroring functions that can be carried out using Roku technology to allow content from a

mobile device to be shown on another display in Los Gatos, and Roku’s sales, marketing, and

distribution functions are located in Los Gatos. (Ex. 1 (de Haas Decl.), ¶¶ 6–9.) Roku also

employs 753 people in Los Gatos, (Ex. 1 (de Haas Decl.), ¶ 4), and its reputation and conduct are

expressly implicated by this case. Wireless Recognition Techs. LLC v. A9.com, Inc., No. 10-364,

2012 U.S. Dist. LEXIS 19210, at *20 (E.D. Tex. Feb. 15, 2012) (local interest factor weighs in

favor of transfer when defendants are headquartered, develop the accused products, and employ

a large number of people in the transferee venue).

       In stark contrast, the Western District of Texas has no true connection to this case.

Neither of the parties is headquartered here, Roku has no relevant employees here, and MV3 has

no employees here. Moreover, because the majority of Roku’s operations (and therefore

employees) are located in Los Gatos, any decision negatively affecting Roku or its employees

would have a far greater impact on the Northern District of California than the Western District

of Texas. And, there is no local interest weighing against transfer because MV3 is from Florida,

not Texas.

       Accordingly, the local interests in the Northern District of California are far greater than

in this District, and this factor weighs in favor of transfer. See In re TS Tech USA Corp., 551

F.3d 1315, 1321 (Fed. Cir. 2008) (“[b]ecause all of the physical evidence, including the

[products] and the documentary evidence, are far more conveniently located near the [transfer]

venue, the district court erred in not weighing this factor in favor of transfer”).
                                                  9
        Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 11 of 13




           3.      The Forums’ Familiarity with the Law Governing the Case is not
                   Relevant to Transfer in this Case

       This factor is neutral because neither the Western District of Texas nor the Northern

District of California has an advantage in applying federal patent law. DataQuill, 2014 U.S.

Dist. LEXIS 82410, at *15. Because both venues are undisputedly familiar with patent law, this

factor should be given no weight.

           4.      Avoiding Unnecessary Problems of Conflict of Laws is Not Relevant to
                   Transfer in This Case

     This factor is also neutral because there is no conflict of laws issue as infringement

lawsuits are governed by federal law. See DataQuill, 2014 U.S. Dist. LEXIS 82410, at *15.

Therefore, this factor should be given no weight.

III. CONCLUSION

       Roku requests that that the case be transferred to the Northern District of California

because it is the most convenient and appropriate venue for the dispute. Roku’s personnel,

facilities, and infrastructure involved in this case, with the exception of one employee that works

nearby, reside in the Northern District of California. Similarly, MV3 Partners has no ties to the

Western District of Texas.


Respectfully submitted,

 /s/ Alexander J. Hadjis
Alexander J. Hadjis (pro hac vice)                   Richard D. Milvenan
Lisa M. Mandrusiak (pro hac vice)                    State Bar No. 14171800
Michael D. West (pro hac vice)                       McGINNIS LOCHRIDGE LLP
OBLON, MCCLELLAND, MAIER                             600 Congress Avenue, Suite 2100
& NEUSTADT, L.L.P.,                                  Austin, Texas 78701
1940 Duke Street                                     (512) 495-6000
Alexandria, VA 22314                                 rmilvenan@mcginnislaw.com
(703) 413-3000
ahadjis@oblon.com                                    ATTORNEYS FOR
lmandrusiak@oblon.com                                DEFENDANT ROKU, INC.
mwest@oblon.com

                                                10
        Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 12 of 13




                                   CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2019, the foregoing document was electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel of record Pursuant to Local Rule 5(b).


                                                  /s/ Lisa M. Mandrusiak
                                                     Lisa M. Mandrusiak
        Case 6:18-cv-00308-ADA Document 52 Filed 02/27/19 Page 13 of 13




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION




MV3 PARTNERS LLC,

               Plaintiff,                       Civil Action No.: 6:18-cv-00308-ADA
v.
                                                JURY TRIAL DEMANDED
ROKU, INC.

              Defendant.




                                   [PROPOSED] ORDER

       The Court, having considered Defendant’s Motion to Transfer,

       IT IS HEREBY ORDERED this _____ day of ___________, 2019, that the motion is

GRANTED and that this case is hereby transferred to the Northern District of California.



Dated: ______________________, 2019                       ______________________________
                                                          The Honorable Alan D. Albright
                                                          United States District Judge
